DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 4 October 2021 has been entered. Claim(s) 1-9 remain pending in this application. 
The amendment to the claims have overcome the claim objections set forth in the office action mailed 2 July 2021. 
The amendment to the drawings have overcome the drawing objections set forth in the office action mailed 2 July 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brice (Foreign Patent Publication FR 2946018 – Translation Used Provided), hereinafter Brice.

Regarding Independent Claim 1, Brice teaches a method of controlling a multi-engine bay (Figures 1 and 2) in which the following steps are performed: 
Page 2, Lines 4-6 and Page 3, Lines 21-26 – the system controls the thrust of the engines of the bay) and that each engine is operated in compliance with a set of operating limits for the engine (Figure 1 – Page 1, Lines 4-6 and Page 3, Lines 33-35 – the system has multiple engines that operate normally and therefore in compliance with a set of operating limits/parameters for each engine); 
b) periodically evaluating a level of damage for each of the engines (Figures 1 and 2 – Page 3, Lines 10-19 and Page 3 Line 32 – Page 4, Line 4 – each engine communicates in a two way fashion with a computer of the aircraft to provide information regarding the operation of the engines and equipment associated with the engine through a series of logic gates, therefore the level of damage/loss of thrust for each engine is periodically evaluated), the level of damage of an engine being information representative of a probability of the engine failing (Page 1, Lines 33-36 and Page 2, Lines 16-18 and 30-39 – the parameters/level of damage are indicative of the operation of the engines and therefore its probability of failing, for example the engine speed is monitored and when the speed is below idle speed the is due to serious malfunctions or damage and thus would have a high probability of failure; further it is noted that level of damage, i.e. speed of the engine, is indicative of a probability of failure, for instance as the speed, during operation, approaches the idle speed of the engine the probability of failure increases);
c) for each engine, periodically evaluating whether its level of damage exceeds a predetermined value (Page 3, Line 33 – Page 4, Line 4 – information is sent through logic gates for each engine that compare the parameters/level of damage to predetermined values and thus determine periodically if the level of damage exceeds the predetermined values, for example the engine speed compared to the predetermined value of the idle engine speed); and 
d) when the level of damage of an engine, referred to as a "damaged" engine, exceeds a predetermined value, modifying at least one operating limit of the damaged engine so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage (Page 1, Lines 33-36, Page 3, Line 33 - Page 4, Line 4 – the control system/ the FADEC, when the level of damage/a technical failure is observed, shuts down/ the engine, which is a modification the operating limits of the damaged engine as it is no longer operating, thus the rate of damage is reduced to a level below a maximum rate).

Regarding Claim 2, Brice teaches the invention as claimed and discussed above. Brice further teaches the modification to the operating limit(s) of the engine includes reducing a maximum thrust value of the engine (Page 4, Lines 1-4 – the control system/ the FADEC, when the level of damage/a technical failure is observed, shuts down the engine or reduces the thrust, thus the modification of the operating limit is to reduce the maximum thrust value of the engine to a lower value or even zero).

Regarding Claim 4, Brice teaches the invention as claimed and discussed above. Brice further teaches, for each engine, in step b), the level of damage of the engine is evaluated as a function at least of a level of damage of the engine at an earlier instant (Figure 2 – Page 2, Lines 20-34 – the evaluation of the level of damage is based on the information provided through logic gates, therefore the evaluation of the information through the logic gate would necessarily be a function of the information provided through the logic gate at an earlier instant, for example the logic gate would indicate no damage and then when the information from the logic gate changes the evaluation step would see the change in information from the logic gate from an earlier instant to the current).

Regarding Independent Claim 5, Brice teaches a control system for a multi-engine bay (Figures 1 and 2), the control system comprising: 
a) a control unit (1) suitable for controlling the multi-engine bay in such a manner that it delivers desired thrust (Page 3, Lines 21-26 – the control unit, 1, is able to control the thrust provided by the engines of the bay) and that each engine is operated in compliance with a set of operating limits for the engine (Figure 1 – Page 1, Lines 4-6 and Page 3, Lines 33-35 – the system has multiple engines that operate normally and therefore in compliance with a set of operating limits/parameters for each engine); 
b) an engine health evaluation unit (14 – Page 4, Lines 1-4 – the engine health evaluation unit includes the overall system logic unit, 14, which takes into account information from all engines and individual engine health monitoring modules that are included in the FADEC of each engine since each FADEC observes/evaluates the engine health, i.e. determines if a technical failure is observed) configured to evaluate periodically a level of damage for each of the engines (Page 2, Lines 30-39 and Page 3, Lines 21-26 and Page 4, Lines 1-4 – the health evaluation unit, 14, receives information through the logic gates from each engine that take into account different parameters regarding engine operation/a level of damage; each FADEC periodically determines if a technical failure has occurred/level of damage), the level of damage of an engine being information representative of a probability of the engine failing (Page 1, Lines 33-36 and Page 2, Lines 16-18 and 30-39 – the parameters/level of damage are indicative of the operation of the engines and therefore its probability of failing, for example the engine speed is monitored and when the speed is below idle speed the is due to serious malfunctions or damage and thus would have a high probability of failure; further it is noted that level of damage, i.e. speed of the engine, is indicative of a probability of failure, for instance as the speed, during operation, approaches the idle speed of the engine the probability of failure increases); and 
c) an operating limit updating unit configured, for each engine (Page 4, Lines 1-4 – each engine has an operating limit updating module which is part of the engine computer/FADEC, for each engine, which can control the thrust of each engine, therefore the operating limit updating unit includes the modules for each FADEC; the operating limit updating unit also includes  the device, 13, that is in communication with all the engines), to evaluate periodically whether the level of damage of the engine exceeds a predetermined value (Page 3, Lines 21-26 and Page 3, Line 33 – Page 4, Line 4 – information is sent through logic gates to the device, 13, for each engine that compare the parameters/level of damage to predetermined values and thus determine periodically if the level of damage exceeds the predetermined values, for example the engine speed compared to the predetermined value of the idle engine speed; Page 4, Lines 1-4 – the FADEC, of each engine, includes at least a module/unit that monitor for technical failures/periodically evaluates the level of damage and whether it exceeds a predetermined value and thereby indicating a technical failure), and Page 1, Lines 33-36, Page 2, Lines 33-39 and Page 4, Lines 1-4 – the operating limit updating module of the FADEC, of each engine, reduces the thrust or shuts down the engine when a technical failure is detected/the level of damage exceeds a predetermined value, therefore it is able to modify the operating level of the engine/shut it down such that the rate of damage is less than a predetermined rate of engine damage).

Regarding Claim 6, Brice teaches the invention as claimed and discussed above. Brice further teaches the operating limit updating unit is configured to modify said at least one operating limit of the damaged engine by reducing a maximum thrust of the damaged engine (Page 2, Lines 38-39 and Page 4, Lines 1-4 – the module of the FADEC, of each engine, is configured to reduce the thrust or shut down the engine when a technical failure is detected/the level of damage exceeds a predetermined value, therefore it is able to modify the operating level of the engine/shut it down such that the rate of damage is less than a predetermined rate of engine damage).

Regarding Claim 7, Brice teaches the invention as claimed and discussed above. Brice further teaches an engine computer for each engine (Page 4, Lines 1-4 – each engine includes a FEDEC/engine computer), and wherein: 
Page 4, Lines 1-4 – the operating limit updating unit includes the modules in each FADEC) configured: 
- to evaluate periodically whether the level of damage of the engine exceeds a predetermined value (Page 4, Lines 1-4 – the FADEC, of each engine, includes at least a module/unit that monitor for technical failures/periodically evaluates the level of damage and whether it exceeds a predetermined value and thereby indicating a technical failure); 
- if the level of damage of the engine exceeds a predetermined value, to modify at least one operating limit of the damaged engine so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage (Page 4, Lines 1-4 – the operating limit updating module of the FADEC, of each engine, is capable of reducing the thrust or shutting down the engine when a technical failure is detected/the level of damage exceeds a predetermined value, therefore it is able to modify the operating level of the engine/shut it down such that the rate of damage is less than a predetermined rate of engine damage); and 
- to inform the control unit of the modification applied to said at least one operating limit of the damaged engine (Figure 1 – Page 3, Line 32 – Page 4, Line 4 – the module of the FADEC sends information to the control unit, 2, of the shutdown/reducing of the thrust of the engine); and 
the control unit is configured to control the multi-engine bay while taking account of said modification applied to said at least one operating limit for the damaged engine(s) (Page 3, Lines 20-26 – the control unit, 2, adjusts the thrust of the remaining engines as a result of receiving the information from the “damaged” engine; therefore it controls the bay while taking account of the modification).

Regarding Claim 9, Brice teaches the invention as claimed and discussed above. Brice further teaches a multi-engine bay (Page 3, Lines 10-14 – the system is on a multi-engine aircraft/bay) including a control system according to claim 5 (See rejection for Claim 5 above – the multi-engine bay includes the system as claimed and as taught by Brice as discussed above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brice in view of Koul (U.S. Pre-grant Publication 2011/0137575), hereinafter Koul.

Regarding Claim 3, Brice teaches the invention as claimed and discussed above. 
Brice does not explicitly teach the level of damage of an engine is calculated as a function of a maximum of respective levels of damage of subsystems of the engine.
However, Koul teaches an engine prognostic system (Paragraph 0027) that determines the level of damage of an engine (Paragraph 0027 – the system evaluates the material damage of multiple engine components) wherein the level of damage of an engine is calculated as a function of a maximum of respective levels of damage of subsystems of the engine (Paragraph 0027 – Paragraph 0028 – the system evaluates the damage of various components/subsystems and determines the level of damage in order to predict the development of further damage to provide time for remedial action, therefore it is calculated as a function of a maximum of respective levels of damage of the various components/subsystems where the maximum limit is a point where remedial action would take place).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brice by including calculating the level of damage of an engine as a function of a maximum of respective levels of damage of subsystems of the engine, as taught by Koul, in order to provide a tool to aid in the evaluation of the overall engine structural health by predicting the development of future damage and flows in components in real-time, in order to provide time for remedial action (Koul – Paragraph 0028).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brice in view of Care (U.S. Pre-grant Publication 2014/0236450), hereinafter Care.

Regarding Claim 8, Brice teaches the invention as claimed and discussed above. Brice further teaches a central computer (2) and, for each engine, an engine computer (Page 4, Lines 1-4 – each engine has a FADEC which is an engine computer), and wherein: 
Page 4, Lines 1-4 –individual engine health monitoring modules are included in the FADEC of each engine since each FADEC observes/evaluates the engine health, i.e. determines if a technical failure is observed) configured to evaluate periodically a level of damage for each of the engines (Page 4, Lines 1-4 – each FADEC periodically determines if a technical failure has occurred/level of damage); 
the operating limit updating unit comprises, in the central computer, an operating limit updating module (Figures 1 and 2 - the operating limit updating unit includes the device, 13, which is an operating limit updating module that is in the central computer, 2) configured: 
- to evaluate for each of the engines whether the level of damage of the engine exceeds a predetermined value (Page 3, Lines 21-26 and Page 3, Line 33 – Page 4, Line 4 – information is sent through logic gates to the device, 13, for each engine that compare the parameters/level of damage to predetermined values and thus determine periodically if the level of damage exceeds the predetermined values, for example the engine speed compared to the predetermined value of the idle engine speed;), on the basis of the respective levels of damage of the various engines as communicated by the engine health evaluation modules thereof (Figures 1 and 2 – Page 3, Lines 21-26 and Line 33 – Page 4, Line 4 - the operating limit updating module, 13, receives information regarding the level of damage from each of the engines which is provided by the FADEC); 
- to inform the control unit of the modification applied to the engines (Page 3, Lines 10-26 – the operating limit updating module, 13,  provides information regarding the modifications on the engines); and 
Page 3, Lines 20-26 – the control unit, 2, adjusts the thrust of the remaining engines as a result of receiving the information from the “damaged” engine; therefore it controls the bay while taking account of any modification of the engines).
Brice does not explicitly teach for each engine referred to as a "damaged" engine for which the level of damage exceeds a predetermined value, to modify at least one operating limit of the damaged engine in such a manner that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage; to inform the control unit of the modification applied to said at least one operating limit of the damaged engine(s).
However, Care teaches an engine health monitoring system (72) that evaluates the level of damage of an engine (Paragraph 0046 – the system determines the level of damage of the engine) with central computer (Figure 4 – Paragraphs 0044- 0046 the cockpit, 74, of the aircraft would include central computer to receive information from the engine FADECs and allow pilot control of the aircraft) and an operating limit updating module (Paragraph 0046, Lines 1-4 – the pilot may shut off or reduce the thrust demand of an engine and therefore the central computer in the cockpit would have an operating limit updating module) wherein for each engine referred to as a "damaged" engine for which the level of damage exceeds a predetermined value (Figure 4 - Paragraphs 0044-0046 – the system determines if engine parameters go out of bounds and therefore exceed a predetermined value and provides the indications to the pilot in the cockpit, 76, which are via images and signals which would be through the central computer in the cockpit), the operating limit updating module is Paragraph 0046, Lines 1-4 – the pilot shut offs the “damaged” engine and therefore the operating limit updating module of the central computer would modify the operating limit of the damaged engine to keep the rate of damage less than a predetermined maximum rate of engine damage).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Brice by having the operating limit updating module of Brice be configured for each engine referred to as a "damaged" engine for which the level of damage exceeds a predetermined value, to modify at least one operating limit of the damaged engine in such a manner that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage, as taught by Care, thereby allowing the operating limit updating module of Brice be also be configured to inform the control unit of the modification applied to said at least one operating limit of the damaged engine(s), since the operating limit updating module already communicates with the control unit, and in order to provide immediate assessment of damage to determine flightworthiness to help ensure safety whilst minimizing disruption to the customer and the travelling public (Care – Paragraph 0052).

Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive. 
there is no estimation of probability of failure, determining a probability of an engine failing or calculating a level of damage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is respectfully pointed out that the claims recite that the level of damage of an engine being information representative of a probability of the engine failing but does not require the step of calculating the probability of failure and using that probability in controlling the multi-engine bay and only that the information of the level of damage may indicate a probability of failure.  Applicant further argues that Brice does not disclose or suggest that a low speed of the engine might be used to predict a probability of failure but it is respectfully pointed out that the step of predicting a probability of failure of the engine is not required and only that the information may be indicative of a probability of failure.  Therefore since Brice teaches a periodic evaluation of level of damage, i.e. speed of the engine, and the level of damage is information that is useable for the probability of the engine failing, i.e. as the speed of the engine approaches the idle speed the probability of the engine failing increases, Brice teaches the limitation of periodically evaluating a level of damage for each of the engines, the level of damage of an engine being information representative of a probability of the engine failing.
In response to Applicant’s argument that Brice does not calculate a level of damage and consequently fails to disclose comparing a level of damage to a threshold it is respectfully pointed out that Claims 1 and 5 do not require the calculation of a level of damage but rather 
In response to Applicant’s argument that Brice does not teach "d) when the level of damage of a damaged engine exceeds a predetermined value, modifying at least one operating limit of the damaged engine so that the rate of damage of the damaged engine is less than a predetermined maximum rate of engine damage" it is respectfully pointed out that Brice teaches at least on Page 2, Lines 30-39 that the faulty engine may be controlled to restrict and reduce the thrust of the engine and even shutting down the engine. Applicant argues that Brice controls only the operational engines and does not perform teach the claimed limitation of controlling the operation of the damaged/faulty engine but Brice explicitly teaches restricting/reducing thrust of the damaged engine or even shutting it down.  Applicant further argues that Brice does not teach the control method which uses a damaged engine that is still functioning but it is respectfully pointed out that the limitations claimed do not explicitly state that the damaged engine remain operating and only that an operating limit of the engine be modified such that the rate of damage is less than a predetermined value.  Thus since the claim does not require the engine to remain functioning the change of the operational limit may include shutting down the engine, which would reduce the rate of damage to zero.  Even further Brice teaches the reduction/restriction of the thrust of the damaged engine, Page 2, Lines 38-39, due to the fact that it could cause further damage, Page 1, Lines 33-36. Therefore Brice teaches the claimed limitations of Claims 1 and 5.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741